Case 2:21-cv-03275-ODW-JEM Document 36 Filed 07/26/21 Page 1 of 5 Page ID #:216




 1                                                                                    O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   C.R., an individual, by and through his   Case No. 2:21-cv-03275-ODW (JEMx)
12   next friend TRACEY JOFFE,
13                                             ORDER GRANTING DEFENDANTS’
                        Plaintiff,             MOTION TO SET ASIDE DEFAULT
14                                             JUDGMENT [28]
           v.
15
16   PLB MANAGEMENT LLC doing
17
     business as PARK LA BREA
     MANAGEMENT, LA PARK LA BREA
18   A LLC, LA PARK LA BREA B LLC,
19   LA PARK LA BREA C LLC,
     APARTMENT INVESTMENT AND
20
     MANAGEMENT COMPANY, and
21   DOES 1–10, inclusive,
22
                        Defendants.
23
24                                    I.   INTRODUCTION
25         Defendants PLB Management LLC, LA Park La Brea A LLC, LA Park La Brea
26   B LLC, LA Park La Brea C LLC, and Apartment Investment and Management
27   Company (“Defendants”) move to set aside entry of their default. (Mot. to Set Aside
28
Case 2:21-cv-03275-ODW-JEM Document 36 Filed 07/26/21 Page 2 of 5 Page ID #:217




 1   Default (“Motion” or “Mot.”), ECF No. 28.) For the reasons discussed below, the Court
 2   GRANTS Defendants’ Motion.1
 3                                       II.    BACKGROUND
 4          On April 15, 2021, Plaintiff C.R., an individual, by and through his next friend
 5   Tracey Joffee, initiated this action against Defendants for negligence and violation of
 6   the Fair Housing Act (42 U.S.C. § 3601) and the California Disabled Persons Act
 7   (California Civil Code section 54.1), both of which are designed to protect the rights of
 8   individuals with disabilities. (Compl. ¶ 1, ECF No. 1.) C.R. is a minor diagnosed with
 9   and receiving treatment for Autism Spectrum Disorder, Obsessive Compulsive
10   Disorder, and General Anxiety Disorder. (Id. ¶ 8.) C.R. alleges that Defendants
11   engaged in negligent and discriminatory acts that deprived him of the full use and
12   enjoyment of Defendants’ apartment complex and caused him significant emotional
13   distress. (Id. ¶¶ 3, 4.)
14          C.R. served Defendants with copies of the Summons and Complaint on April 19,
15   2021. (See Proofs of Service, ECF Nos. 10–11, 13–14, 16.) Defendants had until
16   May 10, 2021, to respond to the Complaint, see Fed. R. Civ. P. 12, but failed to file a
17   response in that time. Thus, C.R. requested that the Clerk enter default, which the Clerk
18   entered on May 17, 2021. (See Appl. for Entry of Default, ECF No. 19; Default, ECF
19   No. 21.) The next day, Defendants filed an Answer, which was stricken as untimely.
20   (Answer, ECF No. 23; Min. Order, ECF No. 27.) The Court advised Defendants that
21   they must first move to set aside the entry of default before they may appear and defend
22   in this action. (Min. Order.) On June 1, 2021, Defendants moved to set aside the entry
23   of default. (See Mot.)
24                                   III.      LEGAL STANDARD
25          Federal Rule of Civil Procedure 55(c) authorizes a court to “set aside the entry of
26   default” for “good cause.” District courts look at the following three “Falk factors”
27
     1
28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
Case 2:21-cv-03275-ODW-JEM Document 36 Filed 07/26/21 Page 3 of 5 Page ID #:218




 1   when deciding whether good cause exists to set aside the entry of default: “(1) whether
 2   the plaintiff will be prejudiced, (2) whether the defendant has a meritorious defense,
 3   and (3) whether culpable conduct of the defendant led to the default.” Brandt v. Am.
 4   Bankers Ins. Co. of Fla., 653 F.3d 1108, 1111 (9th Cir. 2011) (quoting Falk v. Allen,
 5   739 F.2d 461, 463 (9th Cir. 1984)). “Where timely relief is sought from a default . . . ,
 6   doubt, if any, should be resolved in favor of the motion to set aside the [default] so that
 7   cases may be decided on their merits.” Mendoza v. Wight Vineyards Mgmt., 783 F.2d
 8   941, 945–46 (9th Cir. 1986) (alterations in original). Courts must also keep in mind
 9   that default judgments are “appropriate only in extreme circumstances” and cases
10   should be decided on the merits whenever possible. Falk, 739 F.2d at 463.
11                                     IV.    DISCUSSION
12         The Court addresses the three Falk factors to determine whether there is good
13   cause to set aside default. The Falk factors are disjunctive in nature; thus, the Court
14   need only find good cause shown based on one of the Falk factors to set aside default.
15   See Brandt 653 F.3d at 1111 (“[A]lthough a district court should consider the Falk
16   factors in ruling on a motion to set aside default judgment, the district court [is] free to
17   deny [relief] if any of the three factors [is] true.” Id. (quoting Franchise Holding II,
18   LLC v. Huntington Rest. Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004)) (some alterations
19   in original) (internal quotation marks omitted).
20         The first factor requires the Court to consider whether setting aside default will
21   prejudice C.R. See id. “To be prejudicial, the setting aside of a [default] . . . must result
22   in greater harm than simply delaying resolution of the case.” TCI Grp. Life Ins. Plan v.
23   Knoebber, 244 F.3d 691, 701 (9th Cir. 2001). Here, Defendants filed their Answer on
24   May 18, 2021, eight days after the May 10, 2021 deadline to respond and one day after
25   default was entered. This case is in its early stages and eight days is a relatively short
26   period of time. Further, there are no facts demonstrating that C.R. will be prejudiced
27   by setting aside the default—C.R. will not suffer any harm greater than this minor delay
28   and having to litigate the case on the merits. See id. (“[M]erely being forced to litigate



                                                  3
Case 2:21-cv-03275-ODW-JEM Document 36 Filed 07/26/21 Page 4 of 5 Page ID #:219




 1   on the merits cannot be considered prejudicial for purposes of lifting a default
 2   judgment.”). Thus, the first Falk factor weighs in favor of setting aside entry of default.
 3         Turning to the third Falk factor, the Court considers whether Defendants’
 4   culpability led to the entry of default. See Brandt, 653 F.3d at 1111. “[A] defendant’s
 5   conduct is culpable if [the defendant has] received actual or constructive notice of the
 6   filing of the action and intentionally failed to answer.” TCI Grp. Life, 244 F.3d at 697
 7   (emphasis omitted). “[I]n this context the term ‘intentionally’ means that a movant
 8   cannot be treated as culpable simply for having made a conscious choice not to answer;
 9   rather, to treat a failure to answer as culpable, the movant must have acted with bad
10   faith.” United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,
11   1092 (9th Cir. 2010).
12         C.R. initially filed this claim with the United States Department of Housing and
13   Urban Development (“HUD”) and California Department of Fair Employment and
14   Housing (“DFEH”), which prompted an investigation. (Mot. 1; Decl. of Gregory F.
15   Hurley (“Hurley Decl.”) ¶ 3, ECF No. 28-2.) Counsel for Defendants represented
16   Defendants in that investigation and “engaged in a conciliation managed by DFEH with
17   the Plaintiff.” (Hurley Decl. ¶ 3.) Although Defendants received service for the instant
18   suit, counsel for Defendants mistakenly “assumed Plaintiff did not intend[] to proceed
19   with this suit” because Plaintiff’s claims with HUD and DFEH had been dismissed.
20   (Id.) Upon learning that C.R. proceeded with the instant lawsuit and default was
21   entered, Defendants immediately attempted to file an answer. (Mot. 5.) Although
22   Defendants’ explanation for failing to file a timely response is weak, the Ninth Circuit’s
23   approach to this factor is “forgiving, accepting even weak reasons if they reveal mere
24   negligence and carelessness, [not] deviousness or willfulness.” Yagman v. Galipo,
25   No. CV 12-7908-GW (SHx), 2013 WL 1287409, at *11 (C.D. Cal. Mar. 25, 2013)
26   (internal quotation marks omitted) (quoting E & J Gallo Winery v. Cantine Rallo S.p.A,
27   430 F. Supp. 2d 1064, 1088 (E.D. Cal. 2005)).
28




                                                 4
Case 2:21-cv-03275-ODW-JEM Document 36 Filed 07/26/21 Page 5 of 5 Page ID #:220




 1         These facts do not indicate that Defendants’ failure to file a timely response to
 2   the Complaint was intentional or meant to delay litigation. Given that Defendants were
 3   only eight days late in responding to the Complaint and, since realizing their mistake,
 4   have been hasty in attempting to participate in the litigation, the facts fail to show that
 5   Defendants acted with bad faith. See TCI Grp., 244 F.3d at 697 (“Neglectful failure to
 6   answer as to which the defendant offers a credible, good faith explanation negating any
 7   intention to take advantage of the opposing party, interfere with judicial
 8   decisionmaking, or otherwise manipulate the legal process is not ‘intentional’ . . . .”).
 9   In light of the strong policy that a case should, whenever possible, be decided on the
10   merits, see Falk, 739 F.2d at 463, the Court accepts Defendants’ explanation as being
11   made in good faith and declines to find Defendants’ conduct culpable. Therefore, the
12   Court finds that Defendants’ culpability did not lead to the entry of default and this
13   factor favors setting aside default.
14         Finally, as to the second Falk factor, although Defendants mention the
15   meritorious defense factor, they omit any suggestion of what their purported meritorious
16   defenses may be. Nevertheless, the Falk factors are disjunctive. See Brandt 653 F.3d
17   at 1111–12. The Court finds the first and third Falk factors sufficiently favor setting
18   aside entry of default that this factor does not upset the balance favoring relief.
19                                     V.    CONCLUSION
20         For the reasons discussed above, the Court GRANTS Defendants’ Motion to Set
21   Aside Default Judgment. (ECF No. 28.) Defendants shall file an Answer to C.R.’s
22   Complaint within five court days of this order.
23
24         IT IS SO ORDERED.
25
26         July 26, 2021
27                                ____________________________________
28                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE



                                                  5
